Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention III in the reply filed on 4/25/22 is acknowledged.  It is noted that applicant has cancelled claims 1-16.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed 11/17/21 has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specifics of claim 23 that includes a sidewall “such that the height at rear and forward portions of the sidewall is less than the height at left and right portions of the sidewall” and such that “radial dimension at the rear portion of the sidewall is less than the radial dimension at the forward portion of the sidewall” as set forth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 22 is objected to under 37 C.F.R. 1.75(a) as not particularly and distinctly defining the invention because of the following informalities:  Claim 22, lines 11-12 sets forth “the second axis”.  No location can be given to this language since it was never defined.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21, 24-27, 31-34, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starobin (US 2015/0189439 A1).
Re claim 17:  Starobin teaches a playback device comprising
an enclosure (110) elongated along an axis between a first end (left side of (110)) and a second end (right side or (110)); 
a plurality of electroacoustic transducers (210, 212, 214, 216, 218, 22, 222, 224) disposed within the enclosure and including a center array configured to play back at a center channel of audio content (paragraph [0042]), the
center array comprising:
a first woofer (214) disposed substantially centrally between the first end and the second end of the enclosure (see figure 6A, 6B);
a second woofer (for example (216)) disposed laterally adjacent a first side of the first woofer, and
a tweeter (222) disposed laterally adjacent a second side of the first woofer opposite the
first side,
wherein the tweeter is laterally offset from a centerline between the first end and
the second end so as to be nearer to the first end than the second end.
Re claim 24:  Starobin teaches a playback device comprising
an enclosure (110) elongated along an axis between a first end (left side or (110)) and a second end (right side of (110)); and
a plurality of audio transducers (210, 212, 214, 216, 218, 22, 222, 224) disposed within the enclosure and configured to play back at least a center channel of audio content (paragraph [0042]), the audio transducers comprising:
a first transducer (214) disposed substantially centrally between the first end and the
second end of the enclosure (see figure 6A, 6B);
a second transducer (for example (216)) substantially identical to the first transducer, the second transducer disposed laterally adjacent a first side of the first transducer (see figures 6A, 6B); and
a third transducer (222) disposed laterally adjacent a second side of the first transducer
opposite the first side, the third transducer configured to output higher
frequency sound waves (tweeter) than the first transducer and the second transducer.
wherein the third transducer is positioned nearer to the first end than the second end
of the enclosure.
Re claim 32: Starobin teaches a playback device comprising
an enclosure (110) elongated along a longitudinal axis between a first end (left side or ((110)) and a second end (right side or (110)), the
enclosure defining a centerline (CLA) equidistant between the first end and the second end and extending along a forward axis perpendicular to the longitudinal axis;
a first woofer (214) arranged such that the centerline passes through at least a portion of the first woofer;
a second woofer (for example (216)) substantially disposed laterally adjacent a first side of the first woofer;
and
a tweeter (222) disposed laterally adjacent a second side of the first woofer, opposite the first side, such that the tweeter is laterally offset from the centerline.
Re claim 21: see figures (2-4, 6A, ^B) teaching additional speaker pairs arranged symmetrically about the centerline.
Re claim 25: note a threshold frequency of (4Kz) in which the first and second transducer produce signal below this threshold and in which the third transducer produces signals with frequencies above this threshold. 
Re claim 26: note 4 kHz is about 2 kHz as claimed 
Re claim 27: note speaker (214) in figure 6A, 6B is centered on center line (CLA)
Re claim 31: see figure 6A, 6B in which additional speaker pairs are located on each side of center line (CLA)
Re claim 33:  note speaker (214) and (216) are substantially identical (each being a 2.5” convex driver) 
Re claim 34: see figure 6A, 6B in which additional speaker pairs are located on each side of center line (CLA)
Re claim 36: see discussion in paragraph [0042] in which each of the speakers are contribute to the play back of a center channel audio content
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starobin in view of Bezzola et al. (US 2017/0325019 A1).
Re claims 19 and 29:  The teaching of Starobin is discussed above and incorporated herein.  Starobin however does not teach a side-firing transducer with a waveguide in communication there with in which a rear sidewall has a length that is three times greater than a forward sidewall. Bezzola teaches in a similar environment to include such a transducer (see figure 13B) having front and rear waveguide portions of 10 and 30 mm respectively satisfying the claimed three times limitation as set forth to enhance the acoustic energy projected out from the speaker.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a speaker/waveguide as taught by Bezzola et al. into the arrangement of Starobin to predictably provide an additional speaker with an enhanced energy projected output.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Re claim 20 and 30: Note paragraph [0137] in which a forward sidewall is about 10 mm as set forth.
Re claim 22: The teaching of Starobin is discussed above and incorporated herein.  Starobin however does not teach an up-firing transducer having sidewalls that extend around with an opening at one end and in which a rear portion of the sidewall is more steeply angled that a forward portion of the sidewall.  Bezzola teaches in a similar environment such a transducer (see figures 7A-7D) where the location closest to the opening is at an angle less that the location closest to the speaker; to enhance the acoustic energy projected out from the speaker.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a speaker/waveguide as taught by Bezzola et al. into the arrangement of Starobin to predictably provide an additional speaker with an enhanced energy projected output.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Allowable Subject Matter
Claims 18, 23, 28, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed playback device including in combination the features of claim 17, 24 and 32 where the spacing between the first and second woofers (transducers) is less than about 100 mm as set forth in claims 18, 28 and 35 respectively is neither taught by nor an obvious variation of the art of record. The claimed playback device including in combination the features of claim 17 that includes a sidewall around the up-firing transducer “such that the height at rear and forward portions of the sidewall is less than the height at left and right portions of the sidewall” in combination with the “radial dimension at the rear portion of the sidewall is less than the radial dimension at the forward portion of the sidewall” as set forth in claim 23 is neither taught  by nor an obvious variation of the art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/1/22